Citation Nr: 1043983	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an initial compensable disability rating for 
sleep apnea syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's witness, N.S.




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.  The Veteran served in the Republic of Vietnam 
from February 13, 1970 to December 29, 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from October 2007 and November 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which, inter alia, denied the 
Veteran's September 2006 claim seeking entitlement to service 
connection for coronary artery disease.

In July 2008, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A copy of this transcript is associated with the 
record.

In October 2008, the Board remanded the issues of entitlement to 
service connection for coronary artery disease and sleep apnea, 
to include as secondary to posttraumatic stress disorder (PTSD), 
for additional development.  In an August 2010 rating decision, 
the RO granted service connection for sleep apnea.  This issue is 
no longer before the Board.  The case has been returned to the 
Board for further appellate consideration regarding service 
connection for connection for coronary artery disease.

The issue of entitlement to an initial compensable disability 
rating for sleep apnea syndrome is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; 
therefore, he is presumed to have been exposed to Agent Orange or 
other herbicides while there.

2.  The Veteran has a currently diagnosed disability of coronary 
artery disease.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease 
as due to exposure to herbicides have been met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & West Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated July 2007, December 2007, and February 2010, 
provided to the Veteran before the October 2007 rating decision, 
the April 2008 statement of the case, and the August 2010 
supplemental statement of the case, respectively, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed to 
establish his claims, what VA would do and had done, and what 
evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in February 2010.  In this regard, after initially 
providing VA notice, followed by subsequent Dingess notice in 
February 2010, the RO readjudicated the claim in a supplemental 
statement of the case in August 2010.  Thus, the timing defect in 
the notice has been rectified.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  In addition, 
the Veteran has never alleged how a timing error prevented him 
from meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 
S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in October 2008, 
instructed the AOJ to ask the Veteran to identify all sources of 
private and VA medical treatment for his heart disease since May 
2008, and schedule the Veteran for a VA examination of his heart 
condition(s).

The Board finds that the AOJ has complied with those 
instructions.  It requested the evidence listed above in a letter 
dated February 2010, and provided the Veteran with a VA 
examination in May 2010.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, VA treatment records, and available private 
treatment records have been obtained.

The Veteran reported in his July 2008 Board hearing at page 12 
that he is in receipt of Social Security Administration (SSA) 
benefits for his heart disorder, PTSD, arthritis, and sleep 
apnea.  As such, the Board has a duty to obtain these records.  
Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  However, because 
the Veteran's claim is being granted, no prejudice inures to the 
Veteran as a result of the absence of his SSA records in the 
claims file.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection, to include 
as due to Exposure to Herbicides

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As to presumptive service connection, certain diseases associated 
with exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam (Vietnam) during 
the Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to a herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Type II diabetes mellitus, ischemic heart 
disease, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy, are some of the diseases associated with 
herbicide exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant service connection, 
Type II diabetes mellitus and ischemic heart disease, may 
manifest to a degree of at least 10 percent at any time after 
service.  38 C.F.R. § 3.307(a)(6)(ii). 

As to ischemic heart disease, the Board notes that, effective 
August 31, 2010, VA amended the applicable herbicide regulation, 
38 C.F.R. § 3.309(e), to add ischemic heart disease to the list 
of diseases associated with exposure to herbicide.  See 38 C.F.R. 
§ 3.309(e) (to be codified at 38 C.F.R. pt. 4); 75 Fed. Reg. 
53,202 (August 31, 2010).  This amendment is effective for all 
claims received by VA on or after August 31, 2010, and to claims 
pending before VA on that date, which includes the current 
service connection claim for a heart disorder in the present 
case.  But for purposes of presumptive service connection due to 
herbicide exposure, the term "ischemic heart disease" does not 
include hypertension.  38 C.F.R. § 3.309(e), Note 3 (to be 
codified at 38 C.F.R. pt. 4); 75 Fed. Reg. 52,202 - 53,205 
(August 31, 2010).  
The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002). 
 
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other 
words, presumption is not the sole method for showing causation 
in establishing a claim for service connection as due to 
herbicide exposure.

Analysis:  Service Connection for Coronary Artery Disease

The Veteran served in the Republic of Vietnam from February 13, 
1970 to December 29, 1970.

The Veteran's service treatment records show no evidence of any 
complaints, treatment, or diagnoses of any heart disorders in 
service.  In his pre-induction Report of Medical Examination in 
June 1969, a clinician found his heart and vascular system to be 
normal on clinical evaluation; likewise, the Veteran checked 
boxes indicating that he did not have, and had never had, pain or 
pressure in his chest, or palpitation or pounding heart.  In his 
August 1971 Report of Medical Examination, a clinician again 
found his heart and vascular system to be normal on clinical 
evaluation; likewise, the Veteran checked boxes indicating that 
he did not have, and had never had, pain or pressure in his 
chest, or palpitation or pounding heart.  The Veteran did note in 
his June 1969 Report of Medical History that his mother and 
brother had histories of heart trouble.

In November 2004, the Veteran's private clinician, G. Burke, DO 
(Doctor of Osteopathic Medicine), FACC, diagnosed him with 
coronary artery disease, hyperlipidemia, and a chronic or old 
myocardial infarction.  He did not provide an etiological 
opinion.

In January 2005, another private clinician, M.J. Reichman, MD, 
FACC, administered a nuclear stress study and an 
electrocardiogram (EKG).  He found no evidence of ischemia, and a 
scar involving the inferior wall.

Dr. Burke again diagnosed the Veteran with coronary artery 
disease, hyperlipidemia, and a chronic or old myocardial 
infarction in January 2005, April 2005, October 2005, January 
2006, June 2006, July 2007 and October 2007.  He also diagnosed 
the Veteran with cardiomyopathy in April 2005, October 2005, 
January 2006, June 2006, July 2007 and October 2007.

Another private physician, J.B. Szgalsky, MD, FAAFP (Fellow of 
the American Academy of Family Physicians) opined that "while 
the [Veteran's]...coronary artery disease do[es] not appear to be 
directly caused by the post traumatic stress disorder, the 
symptoms associated with post traumatic stress disorder can 
exacerbate [this] other medical problem[]."  Dr. Szgalsky 
provided no rationale for this conclusion.

Dr. Burke opined in September 2006 that "it is quite possible 
that this risk factor [posttraumatic stress] played a role along 
with prior tobacco use, obesity, hypertension and hyperlipidemia 
in developing heart disease."  Opinions consisting of 
speculation or uncertainty-as here, by use of the words "quite 
possible"-are inadequate for establishing service connection.  
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based 
on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty); Bostain v. West, 11 Vet. App. 124 (1998) (a private 
physician's opinion that a Veteran's preexisting service-related 
condition "may have" contributed to his ultimate demise was too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause-of-death claim); Obert v. Brown, 5 Vet. 
App. 30 (1993) (a medical opinion expressed in terms of "may be 
related to service" necessarily implies "may or may not," and 
therefore is too speculative to establish a plausible claim); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical 
professional's use of equivocal language such as "may or may not 
be related to service" was too speculative to constitute a 
definitive opinion on issue of causation).

The Veteran submitted a newspaper article in August 2007 which 
described a study which showed a link between PTSD and future 
heart disease.

In May 2008, a VA licensed social worker (LSW) opined that his 
"stress...may contribute to his increasing medical problems 
(cardiac, sleep apnea)."  Such a speculative opinion is also 
inadequate for a grant of service connection.  See Bloom v. West, 
12 Vet. App. 185 (1999); Bostain v. West, 11 Vet. App. 124 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

VA provided the Veteran with an examination of his heart in May 
2010.  The examiner reviewed the claims file.  The examiner 
alluded to a cardiology evaluation from January 2010 which is not 
of record; however, the examiner summarized that "the impression 
was coronary artery disease status post inferior myocardial 
infarction with 5 stents and ischemic cardiomyopathy with an 
ejection fraction of 10 to 15 percent."  The examiner opined 
that "there is uniformity of opinion....that there is no 
relationship between either causing or worsening coronary artery 
disease and its sequelae and posttraumatic stress disorder.  The 
medical literature does not support this claim....Therefore, it is 
unlikely that posttraumatic stress disorder played any role in 
this Veteran's heart disease."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiner is so 
qualified, his medical findings constitute competent medical 
evidence.  Additionally, because he provided an etiological 
opinion and rationale, his examination report is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Consequently, the Board 
assigns considerable probative value to the VA examiner's 
determination that the Veteran's coronary artery disease was 
neither caused nor aggravated by his service-connected PTSD.

The Veteran's representative correctly asserts in his November 
2010 informal hearing presentation that the list of conditions 
subject to service connection on a presumptive basis was expanded 
in August 2010 to include ischemic heart disease (including, but 
not limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease [including coronary spasm] and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina).  38 C.F.R. 
§ 3.309(e).  The Board finds that the evidence of record-
including Dr. Burke's diagnosis of coronary artery disease from 
January 2005 to October 2007, and the VA examiner's diagnosis of 
coronary artery disease in May 2010-demonstrates that the 
Veteran has that disorder during the pendency of the claim.

Under 38 C.F.R. § 3.307(a)(6), a disease associated with exposure 
to certain herbicide agents listed in §3.309 will be considered 
to have been incurred in or aggravated by service under the 
circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  For 
ischemic heart disease, the disorder shall have become manifest 
to a degree of 10 percent or more at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii).  Coronary artery disease is rated 
under 38 C.F.R. § 4.104, Diagnostic Code 7005, and, pursuant to 
that regulation, a rating of 10 percent applies where there is a 
workload greater than 7 METs (metabolic equivalents) but not 
greater than 10 METs which results in dyspnea, fatigue, angina, 
dizziness, or syncope; or requires continuous medication.  The 
Veteran's coronary artery disease has become manifest to a degree 
of 10 percent or more because he requires continuous medication, 
including Coreg and Lisinopril, for that disorder.

Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  The Veteran 
served in the Republic of Vietnam from February 13, 1970 to 
December 29, 1970.

Moreover, the Board finds no evidence which would rebut the 
presumption that the Veteran's coronary artery disease was caused 
by exposure to herbicides during his service in Vietnam.  
38 C.F.R. § 3.307(d).

Based on the analysis above, the Board finds that the Veteran 
currently has coronary artery disease, and that the criteria for 
service connection for coronary artery disease as due to exposure 
to herbicides have been met.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for coronary artery disease, as due to 
exposure to herbicides, is granted.





REMAND

In his November 2010 informal hearing presentation, the Veteran's 
representative included a notice of disagreement (NOD) with the 
noncompensable rating which the RO assigned to the Veteran's 
service-connected sleep apnea in its August 2010 rating decision.  
Because the Veteran has filed a notice of disagreement with 
regard to that issue, the issuance of a statement of the case is 
required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. 
§§ 20.201, 20.300 (2010).

After the Agency of Original Jurisdiction (AOJ) issues a 
statement of the case, then if, and only if, the Veteran timely 
files a VA Form 9, Substantive Appeal, or other correspondence 
containing the necessary information with respect to the issue of 
entitlement to an initial compensable disability rating for sleep 
apnea syndrome, that issue may be returned to the Board for 
adjudication.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the 
Veteran's claim for entitlement to an initial 
compensable disability rating for sleep apnea 
syndrome.  The AOJ should inform the Veteran 
that in order to complete the appellate 
process, he should submit a timely 
substantive appeal to the AOJ.  If the 
Veteran completes his appeal by filing a 
timely substantive appeal, the matter should 
be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


